

115 S2044 IS: Lori Jackson Domestic Violence Survivor Protection Act
U.S. Senate
2017-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2044IN THE SENATE OF THE UNITED STATESOctober 31, 2017Mr. Blumenthal (for himself, Mr. Murphy, Mr. Reed, Ms. Hirono, Mr. Markey, Mr. Durbin, Mrs. Gillibrand, Ms. Baldwin, Mrs. Murray, Ms. Warren, Ms. Duckworth, Mr. Brown, Mrs. Shaheen, Ms. Harris, Mr. Booker, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to protect more victims of domestic violence by preventing
			 their abusers from possessing or receiving firearms, and for other
			 purposes. 
	
 1.Short titleThis Act may be cited as the Lori Jackson Domestic Violence Survivor Protection Act.
		2.Definitions of
			 intimate partner and misdemeanor crime of domestic
 violence expandedSection 921(a) of title 18, United States Code, is amended—
 (1)in paragraph (32)—
 (A)by striking and an individual and inserting an individual; and
 (B)by inserting , or a dating partner (as defined in section 2266) or former dating partner before the period at the end; and
 (2)in paragraph (33)(A)(ii)— (A)by striking or by and inserting by; and
 (B)by inserting , or by a dating partner (as defined in section 2266) or former dating partner of the victim before the period at the end.
				3.Unlawful sale of
 firearm to a person subject to court orderSection 922(d)(8) of title 18, United States Code, is amended to read as follows:
			
 (8)is subject to a court order described in subsection (g)(8); or.
		4.List of persons
			 subject to a restraining or similar order prohibited from possessing or
 receiving a firearm expandedSection 922(g)(8) of title 18, United States Code, is amended—
 (1)in the matter preceding subparagraph (A), by striking that; (2)by striking subparagraphs (A) and (B) and inserting the following:
				
 (A)(i)that was issued after a hearing of which such person received actual notice, and at which such person had an opportunity to participate; or
 (ii)in the case of an ex parte order, relating to which notice and opportunity to be heard are provided—
 (I)within the time required by State, tribal, or territorial law; and
 (II)in any event within a reasonable time after the order is issued, sufficient to protect the due process rights of the person;
 (B)that restrains such person from— (i)harassing, stalking, threatening, or engaging in other conduct that would put an individual in reasonable fear of bodily injury to such individual, including an order that was issued at the request of an employer on behalf of its employee or at the request of an institution of higher education on behalf of its student; or
 (ii)intimidating or dissuading a witness from testifying in court; and; and
				
 (3)in subparagraph (C)— (A)by striking intimate partner or child each place it appears and inserting individual described in subparagraph (B);
 (B)in clause (i), by inserting that before includes; and (C)in clause (ii), by inserting that before by its.